Martin, J. (dissenting).
This is an appeal from an order dismissing the complaint in an action for libel, being one of five actions brought by various plaintiffs. It has been agreed that the decision herein is to be determinative of several similar motions.
The alleged cause of action is based upon a printed document issued by the defendant, the American Defense Society, printed and copyrighted by the Beckwith Press and entitled “ LaFolletteSocialism-Communism. ’ ’
The pamphlet consists of about 150 printed pages, extensive quotations from which are set forth in the complaint. The subject-matter is purely political, the purpose having been to oppose the election of Mr. LaFollette for President in 1924.
It is alleged that the plaintiff is an attorney actively engaged in the practice of law in New York city. Malicious intent to injure the plaintiff is also alleged, it being set forth that the statements were known by defendants to be false or were made and published without any investigation. They are to the effect that the various plaintiffs are members of organizations affiliated with other organizations which have affiliations eventually leading to the Soviets of Russia, the Communists and the I. W. W. Of those *591groups it is not charged that said plaintiffs are directors or even members. The extent to which the article appears to affect plaintiff is to state that the plaintiff is said to be a member of an organization which through interlocking directorates is affiliated with an organization which has among its members some “ Reds,” “ near Reds ” and “ Pinks,” and that, while many well-meaning people with good motives are members, they are being led astray by persons connected with such groups, whose purpose is to bring about a revolution and the destruction of the American government. A number of names of members is published, and the plaintiff's name is associated with those of many distinguished Americans, people respected throughout the country.
It has never been the policy of the courts to interfere with free and full discussion of political questions, but rather to permit honest criticism of political parties, followers and principles.
No one could seriously believe that these writings charge the plaintiff with a crime or wrongdoing, with being a “ Red,” with being active in a movement to overthrow the government, or that the pamphlet injured him in bis good name or reputation.
In addition the article refers to a class and not to any individuals. In Newell on Slander and Libel (4th ed. § 337) it is stated: “ Libel of class — right of action by individual. Where defamatory words reflect upon a class of persons impartially, and there is nothing to show which one is meant, no action lies at the suit of a member of the class. Yet if the descriptions in such defamatory matter are capable of being, by innuendo, shown to be directly applicable to any one individual of the class, though unnamed, or if any member of the class can prove that the words were intended to apply to him, he can recover. And the libel of a class may be the subject of criminal prosecution.”
I It nowhere appears that the writings complained of refer to or were intended to reflect on the plaintiff. It was on this ground that the Special Term dismissed the complaint.
| The order should be affirmed, with ten dollars costs and disbursements.
Dowling, P. J., concurs.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.